DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

2.	The following is a Final Office action in response to applicant's amendment and response received 05/27/2022, responding to the 01/27//2022 non-final/final office action provided in rejection of claims 1-2.

3.	Claim 1 has been amended and claim 2 has been cancelled. Claim 1 is pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).

Examiner notes
(A). Examiner interpreted “low-power wireless” as LTE / Bluetooth per paragraphs 0029, 0038 and 0059 which have been recited in claim 1.
(B). Drawings submitted on 04/23/2021 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(C)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(D).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractlce. 

Response to Arguments
With respect to the rejection of claims under 35 USC 103(a), the amendments to the independent claim 1, new rejections are presented herein based on newly-cited claim limitations. Applicant's arguments have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Patil et al (US 10,437,581 B1) in view of Olson et al (US 2008/0052698 A1) and further in view of Woo et al. (US 2020/0259655 A1) and further in view of Adrangi et al. (US 2018/0150289 A1) and further in view of NPL by Nilsson et al. (Secure Firmware Updates over the Air in Intelligent Vehicles) hereinafter Nilsson.
As to claim 1, Patil discloses a firmware updating method using a low-power wireless network, comprising: 
receiving and registering information of a target terminal on which the firmware is updated in an update manager server from a manufacturer server (col. 4, ll. 36-54, … obtain a firmware version and an equipment version from the activity messages sent from each M2M device. The IoT platform can access a registry that collects information on a plurality of M2M devices [i.e. target terminal] that have used the network to connect and transmit messages. The IoT platform may not be associated with a manufacturer or developer of the M2M device, and therefore the M2M device would not necessarily target the IoT platform as a destination for receiving update requests. The IoT platform can determine the type of power source that the M2M uses to connect and communicate with the network, such as via use of a depletable power source (e.g., a rechargeable battery) or a fixed power source (e.g., a power unit with continuous charge from a wall outlet). The IoT platform can determine how often the M2M device is used and when the last time the M2M device received a firmware update. … . Note: the reference does not specify update manger server and manufacturer server. However, Patil discloses IoT platform 130 integrated with plurality of servers over the network equipment, and therefore services are providing and operating with manager and manufacturer server, see for instance col. 3, line 39 - col. 4, line 13; see also col. 4, lines 14-41);
checking information of a firmware version on the target terminal using the low-power wireless network in a platform managing the update of the firmware on the target terminal (col. 4, ll. 14-54, The IoT platform can obtain a firmware version and an equipment version from the activity messages sent from each M2M device. The IoT platform can access a registry that collects information on a plurality of M2M devices [i.e. target terminal] that have used the network to connect and transmit messages. The IoT platform may not be associated with a manufacturer. Further, at col. 6, ll. 32-34, discloses, “communication with any number of networks, including networks that incorporate different communication technologies (e.g., WI-FI, LTE [i.e. low-power]”); 
receiving the update firmware from the manufacturer server in a download server (col. 14, ll. 24-54, The firmware update package identifier 185 can indicate that a firmware update package 184 is available for installation, where the firmware update package 184 is configured to replace a previous firmware package, such as the firmware 112 installed on the M2M device 102A. Thus, in some embodiments, the platform application 138 can append the firmware update package identifier 185 to any of the sets of firmware version identifiers 144A-144N that identifies the firmware 112 by the firmware identifier 113. For example, the firmware 112 can be installed on the M2M device 102A and the firmware 112' (which is a copy of and/or another instance of the firmware 112) is installed on the M2M device 102B. In some embodiments, when the firmware 112 is installed on the M2M device 102A and should be updated, the platform application 138 can append the firmware update package identifier 185 to the set of firmware version identifiers 144A in the registry 140 so as to indicate that the firmware update package 184 is available for the M2M device 102A. By this, the platform application 138 can use the registry 140 to determine whether an update to the firmware 112 is available for download [i.e. from the server]; see also col. 31, line 45 – col. 32, line 31) and packaging the received update firmware to the target terminal (col. 15, ll. 43-50, the firmware scheduler server 170 can include the application programming interface key and the firmware update package identifier 185 in the firmware update request 178 such that when the firmware update request 178 is received by the FOTA server 180, the FOTA server 180 allows the firmware update request 178 corresponding to the firmware update package identifier 185 to be processed. Further, see col. 4, ll. 48-53, col. 9, ll. 61-67, claims 1, 15);
receiving and registering, by the update manager server, manufacturer information of the target terminal (col. 4, ll. 36-54, … obtain a firmware version and an equipment version from the activity messages sent from each M2M device. The IoT platform can access a registry that collects information on a plurality of M2M devices that have used the network to connect and transmit messages. The IoT platform may not be associated with a manufacturer or developer of the M2M device, and therefore the M2M device would not necessarily target the IoT platform as a destination for receiving update requests. The IoT platform can determine the type of power source that the M2M uses to connect and communicate with the network, such as via use of a depletable power source (e.g., a rechargeable battery) or a fixed power source (e.g., a power unit with continuous charge from a wall outlet). The IoT platform can determine how often the M2M device is used and when the last time the M2M device received a firmware update. … . See also col. 3, line 39 – col. 4, line 13. Note: the reference does not specify update manger server and manufacturer server. However, Patil discloses IoT platform 130 integrated with plurality of servers over the network equipment, and therefore services are providing and operating with manager and manufacturer server; col. 3, line 39 – col. 4, line 13) and information of vehicle terminal on which the target terminal is installed from the manufacturer server (col. 6, ll. 54-63,  provide readouts of information collected and/or determined by the M2M device 102A, and/or perform any other function capable by the M2M device 102. In an embodiment where the M2M devices 102A, 102B are smart lightbulbs, the usage commands 117, 119 could correspond with an instruction to turn on and/or off a lighting element of the device. In some embodiments, the usage commands 117, 119 are not intentionally provided by the user 115 (or object such as a vehicle or machine) to the M2M devices 102. Further at col. 8, ll. 20-31, hardware of the M2M 102A can store an equipment identifier 114 that can indicate an identification of one or more aspects of the M2M 102A. For example, in some embodiments, the equipment identifier 114 can include, but should not be limited to, a mobile equipment identifier (MEI), an international mobile equipment identity (IMEI), a mobile station international subscriber directory number (MSISDN), a Type Allocation Code (TAC), an electronic serial number, original equipment manufacturer identity, a combination thereof, or the like. The equipment identifier 114, in some embodiments, can include a device category that specifies a category to which the M2M device belongs; see also col. 6, lines 1-36);
storing the manufacturer information and the vehicle terminal information registered by the update manager server in a database (Database store all information. At col. 4, ll. 37-42, The IoT platform can access a registry that collects information on a plurality of M2M devices that have used the network to connect and transmit messages. The IoT platform may –ll. not be associated with a manufacturer. Further at col. 5, ll. 65 – ll.7 of col. 6, network addressable (e.g., the M2M devices 102) so as to facilitate interconnectivity for the exchange of data and remote access. The M2M devices 102 can be or can include any "thing" that can collect data [i.e. information] and that is configured to be network addressable so as to connect to, and communicate with, one or more networks, such as the network 124, over which to communicate data to other connected devices, such as but not limited to, computers, smartphones, tablets, vehicles, virtual reality devices, other M2M devices, combinations thereof, and the like. Further at col. 24, ll. 14-20, the packet data network 304 includes various devices, for example, servers, computers, databases, and other devices in communication with one another, as is generally known. The packet data network 304 devices are accessible via one or more network links. The servers often store various files that are provided to a requesting device such as, for example, a computer, a terminal, a smartphone, or the like. See also col. 3, line 39 – col. 4, line 13); 
receiving and registering, by the platform, the manufacturer information col. 4, ll. 36-54, … obtain a firmware version and an equipment version from the activity messages sent from each M2M device. The IoT platform can access a registry that collects information on a plurality of M2M devices that have used the network to connect and transmit messages. The IoT platform may not be associated with a manufacturer or developer of the M2M device, and therefore the M2M device would not necessarily target the IoT platform as a destination for receiving update requests. The IoT platform can determine the type of power source that the M2M uses to connect and communicate with the network, such as via use of a depletable power source (e.g., a rechargeable battery) or a fixed power source (e.g., a power unit with continuous charge from a wall outlet). The IoT platform can determine how often the M2M device is used and when the last time the M2M device received a firmware update. … See also col. 3, line 39 – col. 4, line 13) and the vehicle terminal information from the update manager server (col. 4, ll. 55 - ll. 7 of col. 6, In some instances, when an update is available, the IoT platform can generate a schedule command on behalf of the M2M device. The schedule command can be based on the past, present, and/or projected network conditions, such as network congestion, availability of network channels, processing resources, or the like. The IoT platform can send the schedule command to the firmware scheduler, which in turn can communicate with a firmware-over-the-air server that can provide the firmware update to the M2M device. …  the term "IoT" refers to a computing architecture by which physical objects, collectively "things", are specifically configured to be network addressable (e.g., the M2M devices 102) so as to facilitate interconnectivity for the exchange of data and remote access. The M2M devices 102 can be or can include any "thing" that can collect data and that is configured to be network addressable so as to connect to, and communicate with, one or more networks, such as the network 124, over which to communicate data to other connected devices, such as but not limited to, computers, smartphones, tablets, vehicles, virtual reality devices, other M2M devices, combinations thereof, and the like. Note: Vehicle is a one of the IoT platform terminals; see also col. 3, line 39 – col. 4, line 13); 
creating, by the update manager server, a firmware update notice (col.4, ll. 34-52, IoT platform that can intercept an activity message sent [i.e. notice]  from an M2M device before such requests for updates occur. The IoT platform can obtain a firmware version and an equipment version from the activity messages sent from each M2M device. The IoT platform can access a registry that collects information on a plurality of M2M devices that have used the network to connect and transmit messages. The IoT platform may not be associated with a manufacturer or developer of the M2M device, and therefore the M2M device would not necessarily target the IoT platform as a destination for receiving update requests. The IoT platform can determine the type of power source that the M2M uses to connect and communicate with the network, such as via use of a depletable power source (e.g., a rechargeable battery) or a fixed power source (e.g., a power unit with continuous charge from a wall outlet). The IoT platform can determine how often the M2M device is used and when the last time the M2M device received a firmware update; see also col. 3, line 39 – col. 4, line 13, claim 1);
transmitting, by the update manager server, the created firmware update notice to the platform (col. 4, ll. 55-63, when an update is available, the IoT platform can generate a schedule command on behalf of the M2M device. The schedule command [i.e. notice to the platform] can be based on the past, present, and/or projected network conditions, such as network congestion, availability of network channels, processing resources, or the like. The IoT platform can send [i.e. transmit] the schedule command to the firmware scheduler, which in turn can communicate with a firmware-over-the-air server that can provide the firmware update to the M2M device); 
transmitting the firmware update notification received by the platform to the target terminal (col. 15, ll. 36-52, when the platform application 138 detects that the depletable power source 121A is being charged, then the firmware scheduler server 170 can be given authorization to send the firmware update request 178 to the FOTA server 180. In some embodiments, the delay command 150 can include an application programming interface key that allows the firmware scheduler server 170 to access an application programming interface 186 of the FOTA server 180. For example, the firmware scheduler server 170 can include the application programming interface key and the firmware update package identifier 185 in the firmware update request 178 such that when the firmware update request 178 is received by the FOTA server 180, the FOTA server 180 allows the firmware update request 178 corresponding to the firmware update package identifier 185 to be processed and placed in a queue (not shown) so 
that the firmware update package 184 can be sent to the M2M device 102A.); and 
 performing, by the target terminal, the firmware update when the preparation of the update is completed (col. 23, ll. 3-23, At operation 232, the platform application 138 can create the delay command 150 that instructs the firmware scheduler server 170 to delay sending the firmware update request 178 until the depletable power source 121A of the M2M device 102A is being charged (i.e., recharging). The firmware scheduler server 170 can detect that the depletable power source 121A is being charged when the platform application 138 sends an indication message (not shown) that the charging of the depletable power source 121A is occurring. The platform application 138 can determine that charging of the depletable power source 121A is occurring based on the state information (e.g., the state information 192) that can indicate the current charging status of the power source 120. From operation 232, the method 200 can proceed to operation 234, where the platform application 138 can provide the delay command 150 to the firmware scheduler server 170, such as specifically addressed to the scheduler application 176 that handles the creation of the firmware update requests, such as the firmware update request 178. From operation 234, the method 200 can proceed to operation 236, where the method 200 can end [i.e. completed]); 
transmitting, by the target terminal, the result of the firmware update to the platform (col. 23, ll. 3-23, At operation 232, the platform application 138 can create the delay command 150 that instructs the firmware scheduler server 170 to delay sending the firmware update request 178 until the depletable power source 121A of the M2M device 102A is being charged (i.e., recharging). The firmware scheduler server 170 can detect that the depletable power source 121A is being charged when the platform application 138 sends an indication message that the charging of the depletable power source 121A is occurring. The platform application 138 can determine that charging of the depletable power source 121A is occurring based on the state information (e.g., the state information 192) that can indicate the current charging status [ of the power source 120. From operation 232, the method 200 can proceed to operation 234, where the platform application 138 can provide the delay command 150 to the firmware scheduler server 170, such as specifically addressed to the scheduler application 176 that handles the creation of the firmware update requests, such as the firmware update request 178. From operation 234, the method 200 can proceed to operation 236 [i.e. result of firmware update], where the method 200 can end); 

Patil does not explicitly disclose downloading the packaged firmware from the download server and update by unpackaging the firmware packaged in the target terminal.

However, Olson discloses downloading the packaged firmware from the download server in the target terminal through the low-power wireless network (par. 0028, the method will continue to download the firmware update 114A even if the user replies no. In this embodiment, the method stores the firmware update 114A, if space is available on the personal computing device 104, and queries the user again the next time the portable media device 102 is connected to the personal computing device 104. In this embodiment, the method checks if the firmware update 114A is available locally on the personal computing device 104 before initiating the download from server 116A at 214. Further, see pars. 0024, 0026-0029. Note: computing device 104 through a wired network, direct-wired connection, or wireless connection, such as WiFi, Bluetooth [i.e. low-power wireless network], acoustic, RF, and infrared. The multimedia management application 106 manages multimedia files on the personal computing device 104 and the portable media device 102, par. 0014); and 
performing the firmware update by unpackaging the firmware packaged in the target terminal, wherein the registration includes (par. 0029,  the firmware update 114A file is downloaded [i.e. from the server] in a compressed and archived format, such as a ZIP archives Each file in the archive is unpacked, copied to the connected portable media device 102, and tagged as a firmware update. Alternatively, the files are copied to the portable media device 102 and each file will be tagged as a firmware update per a Media Transfer Protocol such as MTP. MTP is a protocol for transferring media files and associated metadata to/from portable media devices … The dialog box described above shows progress of the overall transfer of the unpacked firmware update 114A files):
checking, by the update manager server, the information of the firmware version on the target terminal transmitted to the platform, the packaging of the firmware includes (pars. 0018-0019, The firmware 108 is provided by a trusted source such as the manufacturer of the portable media device 102. Typically, each model of portable media device 102 will have a unique firmware 108. Furthermore, as the firmware 108 is updated, a version number is associated with the firmware 108. In an embodiment, the version number is an increasing value that is incremented as changes are made to the firmware 108. Thus, a firmware 108 update is available for the portable media device 102 if the firmware version number … the latest release firmware version number and a location or address of the firmware update 114A, 114B. In an alternative embodiment, an entry in the firmware database 110 includes a hardware identifier associated with the portable media device, the latest release firmware version number and a location or address of the firmware update 114A, 114B. In an embodiment, the location of the firmware update 114A,): receiving, by the download server, the firmware from the manufacturer server (par. 0029, If the user responds yes at 216, the firmware update 114A is copied to the portable media device 102 at 218. In an embodiment, the firmware update 114A file is downloaded in a compressed and archived format, such as a ZIP archives Each file in the archive is unpacked, copied to the connected portable media device 102, and tagged as a firmware update. Note: providing a firmware upgrade to a portable media device by comparing a version number of the firmware on the portable media device to the version number of an available firmware upgrade. The available firmware upgrade is provided by the manufacturer of the portable media device or some other trusted source and compiled in a firmware database, see abstract); 
 packaging the firmware received by the download server to create a firmware for transmission to which division and security are applied (par. 0028, the method will continue to download the firmware update 114A even if the user replies no. In this embodiment, the method stores the firmware update 114A, if space is available on the personal computing device 104, and queries the user again the next time the portable media device 102 is connected to the personal computing device 104. In this embodiment, the method checks if the firmware update 114A is available locally on the personal computing device 104 before initiating the download from server 116A at 214. Further, see pars. 0024, 0026-0029. Note: a digital signature (is encrypted with a private key) [i.e. division and security applied]  may be associated with a certified version of the media device firmware and used by a multimedia management application to verify the functionality of the portable media device, pars. 0031-0037 and claims 1, 18); 
storing the firmware for transmission created by the download server in the database (par. 0019, A firmware database 110 [i.e. download server] is provided to inform the user when a new firmware update 114A, 114B has been released by the manufacturer of the portable media device 102 or other trusted source. The firmware database 110 [i.e. where store the firmware] is associated with a server 112. The firmware database 110 contains entries that associate models of portable media devices 102 to the most current firmware version. In an embodiment, an entry in the firmware database 110 includes a model identifier associated with the portable media device, the latest release firmware version number and a location or address of the firmware update 114A, 114B. In an alternative embodiment, an entry in the firmware database 110 includes a hardware identifier associated with the portable media device, the latest release firmware version number and a location or address of the firmware update 114A, 114B. In an embodiment, the location of the firmware update 114A, 114B is stored in a URL (Uniform Resource Locator) format. Further, see par. 0026); 
uploading a firmware download directory (URL) of the firmware for transmission created by the download server to the update manager server (pars. 0023-0025, the firmware version number and hardware identifier are retrieved from the portable media device 102. In another embodiment, the firmware version number and hardware identifier are retrieved from a cache, data structure or other location available to the multimedia management application 106. … latest version number of firmware available for the portable media device 102 and the location or address of the firmware update 114A, 114B from firmware database 110. In an embodiment, the address is in a Universal Resource Locator (URL) format. … A redirector is software on a server computer that intercepts request for information and, when appropriate, redirects them to other servers on the network. In this embodiment, the URL for the request will be constructed as follows: …. rVendor is the Vendor or manufacturer name; rModel is the Model name or identifier; date is date of firmware update; rDownloadURL is the URL to download the update package from; rInfoURL is a URL to web site that provides more information on the firmware update; and rDescription is the description of the firmware update);

 Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Patil to include downloading the packaged firmware from the download server and update by unpackaging the firmware packaged in the target terminal and receiving, by the target terminal, the token from the manufacturer server, the checking of the firmware version includes periodically transmitting, by the target terminal, the information of the firmware version to the platform, as disclosed by Olson, for the purpose of downloading the update firmware to the connected device and making sure by digitally signed to verify it is from a trusted source before the user is prompted to install the upgrade. (see paragraphs 0003 and 0027 of Olson)

Patil and Olson does not explicitly disclose a token which is a unique ID corresponding to the vehicle and periodically transmitting, by the target terminal, the information of the firmware version to the platform.

Woo discloses receiving, by the update manager server, a token which is a unique ID corresponding to the vehicle terminal information from the platform (par. 0065, The token acquisition procedure of the user platform may include the step of that the user platform 200 requiring the token acquisition sends the encrypted information composed of the customer ID, the time information, and the private key, the customer ID, and the time information together to the API authentication unit 132 of the central management server 130, and transmits the time information to the API authentication unit 132 of the central management server 130 [i.e. management server] to request the token issuance, and the step of that the API authentication unit 132 of the central management server 130 determines whether the received time information and the customer ID coincide with user platform's information after checking the validity of the encrypted information, and when the determination is completed, the API authentication unit 132 of the central management server 130 issues a token and transmits the issued token and the additional information (the current token, the expiration date, and next token information) to the corresponding user platform 200); 
transmitting the token received from the update manager server to the manufacturer server (par. 0067, The API information acquisition procedure of the user platform using the token acquired through the token acquisition procedure may include the step of that the corresponding user platform 200 requiring the API information acquisition may call the API to request vehicle control/data by transmitting the encrypted information composed of the time information, the token information, and the private key, the time information and the token information to the central management server 130, after checking the validity of the encrypted information, and the step of that the API authentication unit 132 of the central management server 130 determines whether the received time information match the token information to be used coincide with the user platform's information and when the determination is completed, the API authentication unit 132 of the central management server 130 calls the corresponding API (the control execution, the control result and the data) and transmits the API to the corresponding user platform 200. Note: providing a firmware upgrade to a portable media device by comparing a version number of the firmware installed on the portable media device to the version number of an available firmware upgrade when the portable media device is connected to a personal computing device. The available firmware upgrades provided by the manufacturers [i.e. manufacturer server] of the portable media devices or other trusted sources are compiled in a firmware database, see par. 0004 ); and 
receiving, by the target terminal, the token from the manufacturer server, the checking of the firmware version includes (par. 0067, the token information to the central management server 130, after checking the validity of the encrypted information, and the step of that the API authentication unit 132 of the central management server 130 determines whether the received time information match the token information to be used coincide with the user platform's information): periodically transmitting, by the target terminal, the information of the firmware version to the platform (par. 0072, The tunnel server 121 of the transmission/reception management server 120 may transmit response information of the vehicle data information and the control command to the vehicle information transfer unit 131 of the central management server 130 through the API tunnel 123 via HTTP communication. The vehicle data information may be stored in the database server 140 through the vehicle information transfer unit 131. The response information for control command may be directly transmitted to the user platform 200 through the authentication of the API authentication unit 132. Further at par. 0088, The vehicle terminal 10 may request the FOTA server 150 to start the firmware update at the same time as confirming the update request ( periodically requesting when it is not confirmed). The FOTA server 150 receiving the firmware update start request may transmit the firmware update file to the vehicle terminal 10 [i.e. target terminal]  through the firmware database server 151. When the update file transfer is completed. Further, see claim 1 and paragraphs 0073-0079); 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Patil to include a token which is a unique ID corresponding to the vehicle and periodically transmitting, by the target terminal, the information of the firmware version to the platform, as disclosed by Woo, for the purpose of platform for verifying validity by token manner through communication with the connected gateway server, fetching a necessary vehicle information. (see paragraphs abstract and paragraphs 0013 and 0021 of Woo)

Patil, Olson and Woo does not explicitly disclose transmission result of the firmware update notice transmitting, by the target terminal, the download result to the platform checking, by the update manager server, the download result.

However, Adrangi discloses transmitting, by the update manager server, a transmission result of the firmware update notice to the manufacturer server, the downloading of the firmware includes: downloading, by the target terminal, the firmware for transmission from the download server (pars. 0040-44, The service provider 306 pushes 340 a firmware update file to the firmware pusher device 304. The service provider 306 pushes 340 the firmware update file via …  firmware pusher device 304 requests that a plurality of CIoT devices 302 enter the firmware download mode. For example, the firmware pusher device 304 can request that a cluster of CIoT devices 302 enter a firmware download mode …  The CIoT device 302 receives the request to enter into a firmware download mode via a low throughput and low power radio including an associated receiver. The CIoT device 302 activates 348 a BLE radio including an associated receiver [i.e. transmission result] and transmitter based on the activation command received via low throughput and low power radio. Note: citation reference does not specifically mention different type of server i.e. manger server, manufacture server and download server. However, figure 1 discloses that there are multiple service provider servers AS 114. Thus, software/firmware update/upgrade service deployment/transmission environments are well known to those of ordinary skill in the art during the effective filing date of the application and thus it would be obvious that the multiple service management/server provide multiple serveries in a network web-based service tool); 
transmitting, by the target terminal, the download result to the platform (par. 0045, The CIoT device 302 [i.e. platform] reports 350 entering the firmware download mode. The cellular network 308 receives the report 350 and forwards 352 the report to the service provider 306. The service provider receives the report 350 and forwards 354 the report to the firmware pusher device 304. The firmware pusher device 304 receives the report 350 (e.g., notice) that the CIoT device 302 is in a firmware download mode and pushes 356 the firmware upgrade file to the CIoT device 302 via a BLE radio of the firmware pusher device 304);
checking, by the update manager server, the download result through the platform (par. 0059, The firmware download file can be encrypted using the DH based shared secret and decrypted using the DH based shared secret. Once the firmware download file is successfully received by the CIoT device 502, then the CIoT device 502 can transmit an acknowledgment [i.e. check] 584 of successful receipt of the firmware download file. Further, see par. 0066); and 
transmitting, by the update manager server, the download result to the manufacturer server, and the updating of the firmware includes (par. 0059, The firmware download file can be encrypted using the DH based shared secret and decrypted using the DH based shared secret. Once the firmware download file is successfully received by the CIoT device 502, then the CIoT device 502 can transmit an acknowledgment 584 of successful receipt of the firmware download file): preparing the firmware update by unpackaging the firmware for reception received by the target terminal (par. 0066, where the electronic device is a firmware pusher, or is implemented into or otherwise part of a firmware pusher that is implementing [i.e. unpackaging update firmware] a secure firmware upgrade for CIoT, a processor 771 may be coupled to a receiver and a transmitter. A memory 779 may be coupled to the processor having control logic 773 instructions thereon that when executed may be to receive a firmware upgrade file to download to a CIoT UE device, send a request to the CIoT UE device to activate its transceiver and to enter into download mode, receive an acknowledgment from the CIoT UE device that its transceiver is activated and is in download mode, and/or send the received firmware file to the CIoT UE device). Further, see pars. 0065, 0068-0069. Note: citation reference does not specifically mention different type of server i.e. manger server, manufacture server and download server. However, figure 1 discloses that there are multiple service provider servers AS 114. Thus, software/firmware update/upgrade service deployment/transmission environments are well known to those of ordinary skill in the art during the effective filing date of the application and thus it would be obvious that the multiple service management/server provide multiple serveries in a network web-based service tool); 
checking, by the update manager server, the result of the firmware update through the platform (par. 0059, The firmware download file can be encrypted using the DH based shared secret and decrypted using the DH based shared secret. Once the firmware download file is successfully received by the CIoT device 502, then the CIoT device 502 can transmit an acknowledgment [i.e. check] 584 of successful receipt of the firmware download file. Further, see par. 0066; and 
transmitting, by the update manager server, the result of the firmware update to the manufacturer server (par. 0045, The CIoT device 302 [i.e. platform] reports 350 entering the firmware download mode. The cellular network 308 receives the report 350 and forwards 352 the report to the service provider 306. The service provider receives the report 350 and forwards 354 the report to the firmware pusher device 304. The firmware pusher device 304 receives the report 350 (e.g., notice) that the CIoT device 302 is in a firmware download mode and pushes 356 the firmware upgrade file to the CIoT device 302 via a BLE radio of the firmware pusher device 304. Note: citation reference does not specifically mention different type of server i.e. manger server, manufacture server and download server. However, figure 1 discloses that there are multiple service provider servers AS 114. Thus, software/firmware update/upgrade service deployment/transmission environments are well known to those of ordinary skill in the art during the effective filing date of the application and thus it would be obvious that the multiple service management/server provide multiple serveries in a network web-based service tool).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Patil to include transmission result of the firmware update notice transmitting, by the target terminal, the download result to the platform checking, by the update manager server, the download result, as disclosed by Adrangi, for the purpose of acknowledgment of successful receipt of the firmware download file. (see paragraphs abstract and paragraphs 0059 and 0066 of Adrangi)

Patil, Olson, Woo and Adrangi does not explicitly disclose blocks include a first block including a firmware name and are each allocated part of firmware data to form one firmware data as a whole and comparing an info value whose sign and hash are released and an info value previously included and merging each of the firmware data divided hash value of the firmware data previously included in the firmware block and performing the firmware update when the decoding of the last block is completed, the firmware update is performed using the merged firmware data.

However, Nilsson discloses wherein the packaging the firmware received by the download server to create the firmware for transmission to which division and security are applied comprises (Fig. 2, Page 281 section Related Work and Wireless Vehicle Network discloses creation for transmission and security application by the server has the same set of authentication keys. Once authentication has been performed, the central server issues a symmetric session key to the vehicle. The symmetric session key is then used for secure communication, “… the portal has a public and private key pair, and that the vehicles have the public key of the portal preinstalled. Second, each vehicle and the portal share unique symmetric encryption keys that are preinstalled in the vehicles and the portal. Sensor nodes in process control systems today are preconfigured with unique link keys during manufacturing [11] since it is known which network they are going to be deployed in. Therefore, it is reasonable to assume that the same procedure can be performed in the wireless vehicle network. The automobile manufacturer can preload the vehicles that should be in the network with encryption keys. Thus, the initial key establishment is performed prior to deployment and not considered a problem. The encryption keys are generated with strong randomness and installed in the vehicles at manufacturing time … .”): 
dividing, by the download server, a firmware input from the manufacturer server into a plurality of blocks, which include a first block including a firmware name and a firmware version (Fig. 3, Page 282 section Protocol Description, “… a vehicle possessing the public key of the portal can verify the authenticity and integrity of the first hash and in tum the whole hash chain and additionally can verify the firmware name and version which provides freshness. … Last, a header is added to the encrypted contents to form a packet. The firmware name, version, and the packet The firmware name, version, and the packet number in the chain are included in the header … .”), a plurality of firmware blocks that are arranged in order after the first block and are each allocated part of firmware data to form one firmware data as a whole, and a last block arranged after the last firmware block to notify a termination of the packaging (Fig. 3, Page 282 section Protocol Description teaches the first and last block firmware data allocation with data streaming in sequence i.e. D1 … Dn, “Before the new firmware binary is sent to the vehicle, the binary is processed at the portal to fulfill the desired security properties. First, the new firmware binary is divided into n data fragments (D1 to Dn). Next, a hash chain is created by hashing each fragment in reverse order, and storing the hash with the previous fragment (H n to Hl). The hash calculations are strengthened by using randomization which prevents an attacker from executing a second preimage attack [13], [14]. The values H n to HI … Last, a header is added to the encrypted contents to form a packet. The firmware name, version, and the packet The firmware name, version, and the packet number in the chain are included in the header … .”); and  
encrypting, by the download server, the divided plurality of blocks, in which the firmware block is divided into a header and a body, an output value when firmware data is used as an input of a hash function and a sign value obtained by substituting, as an input, the output value when the firmware data is used as the input of the hash function are input to the header (Fig. 3, Page 282 section Protocol Description, “…The portal encrypts each fragment of the hash chain with an encryption key (Kp A), shared by the portal and the target vehicle A. Only the vehicle possessing the corresponding encryption key can decrypt the packets. We have chosen to use the encryption mode CBC (cipher-block chaining) which is efficient and well suited for the limited resources in the vehicle. In CBC mode, the ciphertext from previous block is XORed with the plaintext of the next block before it is encrypted. The first block requires special treatment since there exists no previous ciphertext block. Instead, a random initialization vector (JV) is used as input for the first encryption … .”),  
and a value obtained by encrypting the firmware data is input to the body, wherein the preparing the firmware update by unpackaging the firmware for reception received by the target terminal comprises (Fig. 4, Page 283 section Procedure in the vehicle, “… with the encryption key K p A and the initialization vector
IV. The public key PuKp is used to verify the signature of the decrypted contents SIGPrKP(X, HI). The firmware name and version is compared to the current firmware, and if the version is the same or lower the packet is discarded and the procedure aborts. Otherwise, the next ciphertext Cl is decrypted, and the contents (Dl and H2) are hashed and verified to match the hash in the previous packet (Hl). H2 is correspondingly used to verify the decrypted contents … .”): 
a version checking step of reading whether a firmware update of the target terminal is necessary through an info value included in the first block after a target terminal communicating with the download server decodes the first block and comparing (“verifying”) an info value whose sign and hash are released and an info value previously included in the first block when the firmware update is necessary(Fig. 4, Page 283 section Protocol Security Analysis,  “… Each fragment is hashed and included with the previous fragment, forming a hash chain. Thus, the vehicle can verify that the received contents have not been modified in transit by calculating a hash of the contents and comparing it with the received hash. Due to the nature of the hash chain, all the packets in the chain are integrity-protected except for the first packet. Therefore, the first packet is signed with the private key of the portal to provide integrity protection. Since the first packet includes a signature of the first hash, the vehicle can verify the authenticity of that hash. Furthermore, since a hash chain is created of the entire binary, the first hash also authenticates the rest of the hash chain. Thus, the authenticity and integrity of the entire binary can be verified by the vehicle.”); and  
a data merging (“C0 … Cn”) step of comparing the hash value of the firmware data whose sign is released and the hash value of the firmware data previously included in the firmware block after the target terminal downloads (Fig. 3, Page 282 section Secure Firmware Update Protocol, “…  processed at the portal to fulfill the desired security properties. First, the new firmware binary is divided into n data fragments (D1 to Dn). Next, a hash chain is created by hashing each fragment in reverse order, and storing the hash with the previous fragment (H n to Hl). The hash calculations are strengthened by using randomization which prevents an attacker from executing a second preimage attack [13], [14]. The values H n to HI are actually calculated by hashing a random nonce Ni chosen by the portal together with the respective data fragment and hash according to the following. … The next step is to provide confidentiality. The portal encrypts each fragment of the hash chain with an encryption key (Kp A), shared by the portal and the target vehicle A. Only the vehicle possessing the corresponding encryption key can decrypt the packets. We … .”) and decodes (“decrypts”) the firmware blocks when the version is checked in the version checking step (Page 284 section Practical consideration, “…  The ECU performs one symmetric key decryption and one signature verification to verify the first packet. Subsequent packets are verified using one symmetric key decryption and one hash operation per packet. We assume that the cost of symmetric key decryption and hash operations is negligible in comparison to public key operations. The proposed protocol requires one signature verification and is therefore reasonably efficient. … .), and  merging (“C0 … Cn”)  each of the firmware data divided when the hash value of the firmware data whose sign is released is equal to the hash value of the firmware data previously included in the firmware block, and  wherein the performing the firmware update comprises: when the decoding of the last block is completed, the firmware update is performed using the merged firmware data (Fig. 3, Page 282-283, section Secure Firmware Update Protocol, “… The suggested protocol is illustrated in Fig. 3. Before the new firmware binary is sent to the vehicle, the binary is processed at the portal to fulfill the desired security properties. First, the new firmware binary is divided into n data fragments (D1 to Dn). Next, a hash chain is created by hashing each fragment in reverse order, and storing the hash with the previous fragment (H n to Hl). The hash calculations are strengthened by using randomization which prevents an attacker from executing a second preimage attack [13], [14]. The values H n to HI are actually calculated by hashing a random nonce Ni chosen by the portal together with the …  the next ciphertext Cl is decrypted, and the contents (Dl and H2) are hashed and verified to match the hash in the previous packet (Hl). H2 is correspondingly used to verify the decrypted contents of ciphertext C2. The procedure continues in the same manner for the rest of the ciphertexts until all fragments have been decrypted. The fragments are then joined and form the new firmware binary. A vehicle can verify that the received binary is unmodified and that it originated from the portal … .”).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Patil to include blocks include a first block including a firmware name and are each allocated part of firmware data to form one firmware data as a whole and comparing an info value whose sign and hash are released and an info value previously included and merging each of the firmware data divided hash value of the firmware data previously included in the firmware block and performing the firmware update when the decoding of the last block is completed, the firmware update is performed using the merged firmware data, as disclosed by Nilsson, for the purpose of implementing protocol which computationally efficient, has low memory overhead, and is suitable for wireless communication. Furthermore, it is well suited to the limited hardware resources in the wireless vehicle
environment.. (see abstract of Nilsson)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199